Citation Nr: 0212565	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  00-13 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of
entitlement to service connection for vertigo.

2. Whether new and material evidence has been submitted to 
reopen a claim of
entitlement to service connection for histoplasmosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel



INTRODUCTION

The veteran had active service from November 1969 to July 
1971. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.


FINDINGS OF FACT

1. By an unappealed January 1996 rating decision, the RO 
denied service
connection for vertigo.  

2. By an unappealed September 1996 decision, the Board denied 
service
connection for histoplasmosis.

3. Some evidence received subsequent to the January 1996 RO 
rating decision is so
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
vertigo.

4.  Some evidence received subsequent to the September 1996 
Board decision is so
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
histoplasmosis.

5.  Vertigo was initially demonstrated years after service, 
and has not been shown by competent evidence to be related to 
service.  

6.  Histoplasmosis was initially demonstrated years after 
service, and has not been shown by competent evidence to be 
related to service.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the 
claim for entitlement to
service connection for vertigo is reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.156, 20.302, 20.1103 (2001).

2.  New and material evidence has been submitted, and the 
claim for entitlement to
service connection for histoplasmosis is reopened.  38 
U.S.C.A. §§ 5108, 7104(b), 7266 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.156 (2001).  

3.  Vertigo was not incurred in or aggravated by active 
service.  38 U.S.C.A.         §§ 1110, 5103, 5103A, 5107(b) 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159); 38 
C.F.R. § 3.303 (2001).

4.  Histoplasmosis was not incurred in or aggravated by 
active service.  38 U.S.C.A.  §§ 1110, 5103, 5103A, 5107(b) 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159); 38 
C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Pertinent Laws and Regulations

The law provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156.  When a veteran seeks to reopen a final decision, 
the first inquiry is whether the evidence presented or 
secured since the last final disallowance of the claim is 
"new and material."  Under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West,    12 Vet. App. 
312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. § 5103A (West Supp. 2001) (eliminating the 
concept of a well-grounded claim).

The Board notes that during the pendency of this appeal, 
there was a change in the law pertaining to veteran's 
benefits.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), which 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326 (a)).  This act and 
implementing regulations set forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.  

While the VCAA does not serve as a basis to reopen a claim 
(unless new and material evidence is presented), the law does 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board finds that the RO has informed 
the veteran of the evidence needed to reopen his claims, as 
set forth in the September 1999 rating decision and the May 
2000 Statement of the Case.  By April 2001 letter, the RO 
provided the veteran with notice of the VCAA and offered 
assistance in obtaining any additional evidence identified by 
the veteran.  No outstanding evidence has been identified.  
The requirements under the law as pertains to new and 
material evidence claims have been met, and the Board will 
proceed with appellate review. 


Analysis

A review of the claims file reveals that the claim for 
service connection for vertigo was previously denied by a 
January 1996 RO rating decision.  The veteran was notified of 
this decision and his appellate rights, but he did not appeal 
the decision and it became final.  38 U.S.C.A. §§ 7105(c) 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103.  Service 
connection for histoplasmosis was previously denied by a 
September 1996 Board decision.  The veteran was notified of 
this decision and his appellate rights, but he did not appeal 
the decision and it became final.  38 U.S.C.A. §§ 7104(b), 
7266 (West 1991 & Supp. 2001).  In May 1999, the veteran 
filed a claim for the two disorders.  By a September 1999 
rating decision, the RO found that no new and material 
evidence had been submitted.  

Evidence associated with the claims file prior to the RO's 
January 1996 rating decision and the Board's September 1996 
decision included the veteran's service medical records, 
which were negative for complaints of or treatment for 
vertigo or histoplasmosis.  The veteran, however, contended 
that his complaints of gagging and vomiting in December 1969 
and January 1970 were evidence of the two disorders and that 
additional complaints were not noted in the service records.  
The service examiner diagnosed the veteran with functional 
gastrointestinal disorder.  The veteran was also seen for his 
left thumb in January 1970.  The veteran contended that a 
past chronic fungus infection of his left thumb was related 
to histoplasmosis.  The service examiner, however, noted no 
fungus, post traumatic nail dystrophy only.  At the time of 
the veteran's separation physical examination in May 1971, 
the veteran reported that he was in good health.  Other 
evidence associated with the claims file follows.  

In a September 1991 letter, Dr. B.H.B. indicated that he had 
initially seen the veteran in January 1980, at which time he 
had presumed ocular histoplasmosis.  Dr. B.H.B. explained 
that histoplasma was an organism that was endemic to the 
Missouri River Valley and that all people who lived in the 
Midwest were exposed to it as children.  Dr. B.H.B. noted 
that the veteran had evidence of old lesions in the right eye 
at the time of his active infection in January 1980.  He 
indicated that there was no way of knowing when these lesions 
occurred.  He noted that they could have occurred when he was 
in the service, and that he did not think any trips outside 
of the United States were probably related to his histoplasma 
infection, but it was possible that the fungal infection that 
he had when he was in the service could have been related.  A 
December 1981 medical record from Dr. I.P. showed that the 
veteran complained of bright flashes of light in his eyes.  
In a December 1989 letter from Dr. B.J.K., he indicated that 
the veteran had received treatment from him from January 1985 
to October 1987 for histoplasmosis of the lungs and 
especially for the eyes.  Dr. B.J.K. also noted that the 
veteran had recurrent vertigo.  VA outpatient treatment 
records dated in March 1988 and from August to September 1988 
showed that the veteran related that he experienced dyspnea, 
dizziness, coughing, and vision problems ("star clusters") 
while in boot camp in December 1969.  The veteran also 
related that he noticed blue flashes and black-yellow spots 
in his vision in January 1988 and floating white specks that 
appeared with a cough in April 1988.  The veteran's current 
complaints included occasional nausea.  

The October 1988 VA examination report showed an impression 
of presumed ocular histoplasmosis.  An August 1991 VA 
examination report showed a diagnosis of ocular 
histoplasmosis, but no evidence of pulmonary histoplasmosis 
on examination.  The February 1993 VA examination report 
showed a diagnosis of presumed ocular histoplasmosis 
syndrome, but no vertigo or evidence of active pulmonary 
disease, including histoplasmosis was found on examination.  
During this examination, the veteran related that he probably 
first contracted histoplasmosis as a young boy as he had 
chronic cough symptoms at that time.  The veteran also 
reported that a Dr. G. diagnosed a scar on the retina of his 
left eye prior to service in 1965.  A May 1994 VA examination 
report showed a diagnosis of ocular histoplasmosis pursuant 
to old VA records.  August 1994 VA examination reports showed 
diagnoses of inactive primary ocular histoplasmosis and 
chronic dizziness pursuant to the veteran.  The veteran was 
examined in September 1994 by a neurologist and he noted no 
evidence of neurologic disease.  The June 1995 VA examination 
reports showed that the veteran reported that he had seen a 
Dr. G. before service who informed him that he had spots on 
the left eye, but that the spots  would not bother him.  
Diagnoses were mild onychomycosis of the left thumb and 
stable primary ocular histoplasmosis.  A vestibular 
dysfunction was noted.  

The veteran provided a number of statements and indicated 
that he was first diagnosed with histoplasmosis in January 
1980 by Dr. B.H.B.  He also indicated that in December 1969, 
an Army doctor informed him that his condition was due to 
histoplasmosis, a fungus.  He claimed that he saw a Dr. P. in 
1968 for complaints of spots in his eyes, but was informed 
that the records documenting the visit had been destroyed by 
1989.   In the veteran's November 1995 statement, he 
indicated that he was told that he had spots on his retina 
prior to service, but the doctor told him that that was 
common in their area.  The veteran's former service 
representative contended that the Board should account for 
the fact that overt manifestations of histoplasmosis could be 
latent for years, and that the condition had cross-reactions 
with coccidioides immitis, which was frequently contracted in 
Southern California, and that the veteran was stationed at 
Fort Ord, California. 

The bases for all of the prior denials by the RO and the 
Board were that there was no showing of treatment of 
histoplasmosis and vertigo during service and there was no 
medical evidence linking the currently diagnosed disorders to 
service.  

Evidence associated with the claims file after the RO's 
January 1996 rating decision and the Board's September 1996 
decision follows.  The veteran submitted research materials 
on vertigo and ocular histoplasmosis from Funk & Wagnalls 
Encyclopedia, InteliHealth, and the National Eye Institute, 
National Institutes of Health.  The research materials define 
the disorders, describe the symptoms, and note the causative 
agents.  In an April 1998 lay statement, T.D.L. indicated 
that he shared office and living space with the veteran 
during service.  He recalled that the veteran complained of 
problems with his eyes and his vision that seemed to affect 
his balance.  He also recalled regularly seeing the veteran 
rub his eyes and shake his head as if trying to correct or 
clear his vision or head.  He reportedly also observed the 
veteran suffer from gagging sessions and shortness of breath 
as symbolized by his hand on his chest and puffing.  A July 
1998 report from Dr. G.F.M. notes noncompensated vestibular 
weakness but very mild right-beating spontaneous nystagmus 
that is nonlocalizing.  In a November 1998 lay statement from 
G.L.B., he indicated that he served with the veteran in Korea 
in 1970.  He recalled discussions with the veteran concerning 
a problem with his eyes.  He also recalled that the veteran 
wore thick glasses and that he would stick his fingers under 
his glasses and pick in the corners of his eyes.  He also 
recalled that the veteran had a strange cough that he 
attributed to smoking.  Boys Town National Research Hospital 
records note a vestibular dysfunction as well.  A March 1999 
report from audiologist M.A.G. shows a diagnosis of left 
peripheral vestibular dysfunction.  In a March 1999 letter 
from Dr. L.A.H., he notes that the veteran suffers from 
vestibular dysfunction which may have progressed since 1995.  
He notes that the disorder appears chronic, a possibly 
progressive disorder, and its nature and etiology are 
unclear.  He further notes that there does not appear to be 
an active episodic condition for which there is medical 
treatment.  In a July 2000 letter from Dr. B.L.M., he 
indicates that he is not able to specifically label the 
veteran's vertigo as being due to histoplasmosis.  He notes 
that perhaps Dr. L.A.H. can comment to clarify the situation.  
Finally, the veteran resubmitted the previously considered 
September 1991 letter from Dr. B.H.B.

The Board notes that the Colvin test has been replaced by the 
Hodge test.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998)  
Thus, the veteran no longer has to present new and material 
evidence that will change the outcome of the decision.  Under 
Hodge, the veteran need only present new and material 
evidence that ought to be considered in order to fairly 
decide the merits of the claim.  Given this more liberal 
standard, the Board finds that evidence submitted after 
January 1996/September 1996 (except for the September 1991 
Dr. B.H.B. letter) is new, but only some of the evidence is 
material.  

As previously indicated, the basis for the prior denials was 
that the veteran failed to establish two of the three 
elements required for establishing service connection for a 
disability.  The pre-January 1996/September 1996 evidence did 
not show in-service incurrence of the disorders and there was 
no medical evidence of a link between the disorders and 
service.  The pre-January 1996/September 1996 evidence, 
however, did show that the veteran currently suffered from 
ocular histoplasmosis and a vestibular dysfunction or vertigo 
and thus, this element for establishing service connection is 
not in dispute.  Accordingly, the July 1998 report from Dr. 
G.F.M., the Boys Town National Research Hospital records, and 
the March 1999 report from audiologist M.A.G. are not 
material as these records are cumulative or redundant of 
records previously submitted that show current diagnoses of 
the claimed disorders.  The lay statements from T.D.L. and 
G.L.B., however, are material as they bear directly on the 
question of whether in-service incurrence of the disorders is 
shown.  As stated earlier, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  Justus, 3 Vet. App. at 512-13.  The 
March 1999 letter from Dr. L.A.H., the July 2000 letter from 
Dr. B.L.M., and the research materials are also material as 
they bear directly on the question of the medical etiology of 
the disorders.  Accordingly, having determined that new and 
material evidence has been submitted, the claims are reopened 
and the Board will proceed to evaluate the merits of the 
claims on the basis of all evidence of record after ensuring 
that the duty to assist the veteran has been satisfied.


Service Connection for Vertigo and Histoplasmosis

After further review of the evidence, the Board finds that 
the RO complied with the VCAA.  The Board incorporates by 
reference the previous discussion on the RO's compliance with 
the VCAA.  In addition, the Board notes that an April 2001 
response from the veteran indicated that there was no further 
evidence that he wanted the VA to obtain for him.  The Board 
also notes that the RO found that no new and material 
evidence had been presented and therefore, the RO did not 
adjudicate the veteran's claims on the merits.  Nevertheless, 
the Board finds that the veteran has knowledge of the laws 
and regulations pertaining to service connection, and has 
provided argument and evidence in support of the merits of 
the claims.  The veteran's service representative's March 
2002 Statement of Accredited Representative refers to 38 
U.S.C.A. § 1110 (West Supp. 2001) and 38 C.F.R. § 3.303 
(2001), and outlines arguments on the veteran's behalf in 
this regard.  Based on the foregoing, the Board concludes 
that the duty to notify and duty to assist have been 
satisfied, and the Board will proceed with appellate review.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease in active military 
service.  See 38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The veteran has contended that he contracted histoplasmosis 
and vertigo while in boot camp at Fort Ord in California, as 
he exhibited the same symptoms back then as he did when he 
was finally diagnosed with the disorders.  According to Dr. 
B.H.B.'s September 1991 letter and research materials the 
veteran submitted, histoplasma is an organism that is endemic 
to the Missouri River Valley or Midwest or "Histo Belt," 
which does not include California.  At one time, the 
veteran's former representative contended that the veteran 
contracted histoplasmosis from "cross-reactions with 
coccidioides immitis," which is a fungus endemic to the 
Southwest and includes California.  The former representative 
cites to Cecil & Loeb, but the quote does not support his 
contention as it is not clear whether "[t]his disease" 
refers to coccidioides immitis or a hybrid of histoplasmosis 
and coccidioides immitis.  Regardless, the veteran seeks 
service connection for histoplasmosis-not coccidioides 
immitis, he has never been diagnosed with coccidioides 
immitis, and no physician has ever made reference to the 
fungus as connected to histoplasmosis.  

The veteran has also contended that he sustained 
histoplasmosis and vertigo while stationed in Korea.  Dr. 
B.H.B. opined that the veteran's histoplasma infection was 
not related to foreign service.  The veteran produced lay 
statements from T.D.L. and G.F.M. that are favorable to the 
veteran's position that he exhibited symptoms of 
histoplasmosis and vertigo during service.  The record, 
however, is replete with the veteran's statements that he 
believes that he first contracted histoplasmosis as a young 
boy as he had chronic cough symptoms at that time.  He also 
indicated that a Dr. G. informed him that he had spots on the 
left eye and diagnosed a scar on the retina of his left eye 
prior to service in 1965.   According to Dr. B.H.B. and the 
research materials the veteran submitted, exposure to 
histoplasmosis is prevalent in children.  While the lay 
statements are evidence that the veteran exhibited symptoms 
of histoplasmosis and vertigo during service, in the context 
of other evidence, the lay statements do not definitively 
show that the veteran was first infected with histoplasma 
during service.  

The veteran has directed attention to Dr. B.H.B.'s comments 
that when he initially saw the veteran, he discovered 
evidence of old lesions in the right eye.  He noted that the 
lesions could have occurred when he was in service and that 
it was possible that the fungal infection that he had when he 
was in service could be related.  The Board notes that Dr. 
B.H.B. also indicated that there was no way of knowing when 
the lesions occurred.  It is not clear whether Dr. B.H.B. 
reviewed a copy of the veteran's service medical records and 
knew to what type of fungal infection the service medical 
records made reference.  The records clearly show that the 
veteran provided a history of a fungal infection from an 
accident that occurred prior to service and on examination, 
there was no evidence of a current fungal infection of the 
left thumb.  The research materials provided of record 
indicate that histoplasma infection occurs from inhalation of 
fungal spores which then travel to the lungs.  According to 
Dr. B.J.K.'s December 1989 letter, the veteran was treated 
for histoplasmosis of the eyes and the lungs.  Even if Dr. 
B.H.B.'s comment is interpreted as establishing a link 
between the fungal infection of the thumb and the 
histoplasmosis, this would only tend to establish that the 
veteran was infected prior to service and the veteran would 
then have to proceed on a theory that his histoplasma 
infection was aggravated by service.

Assuming arguendo that the veteran was infected with 
histoplasma prior to service,  the veteran would have to show 
an increase in disability not due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a).  With regard to the veteran's complaints reported 
in the 1988 VA treatment records as well as the lay 
statements, temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, has permanently 
worsened.  38 C.F.R. § 3.306(a); Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).  There is no evidence that the veteran's 
disease underwent an increase in disability or permanently 
worsened as the result of service.  Moreover, service medical 
records show no significant change in the veteran's visual 
acuity during service.  While the veteran has contended that 
he saw a Dr. P. in 1968 for complaints of spots in his eyes, 
the medical evidence of record tends to show that the 
veteran's condition did not significantly increase in 
severity until January 1980, the first documented time that 
the veteran sought and received continuous treatment 
thereafter for the disease.   

The veteran has also contended that he developed vertigo due 
to histoplasmosis.  Service connection for histoplasmosis has 
not been established, so the veteran cannot proceed on a 
secondary service connection theory of entitlement.  38 
C.F.R. § 3.310(a).  Moreover, in Dr. B.L.M.'s July 2000 
letter, he indicates that he cannot contend that the 
veteran's vertigo is related to histoplasmosis.  He 
recommended that Dr. L.A.H. comment on the issue, but there 
are no additional comments from Dr. L.A.H.  Service 
connection on a direct basis is not warranted either.  The 
veteran is currently diagnosed with a vestibular dysfunction 
but there is no medical evidence linking this disorder to 
service.  In Dr. L.A.H.'s March 1999 letter, he notes that 
the disorder appears chronic, but that its nature and 
etiology is unclear.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claims for entitlement to 
service connection for vertigo and histoplasmosis.  As there 
is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claims that 
would give rise to a reasonable doubt in favor of the 
veteran, the benefit-of-the-doubt rule is not applicable, and 
the appeals are denied.  38 U.S.C.A. § 5107(b).  


ORDER

New and material evidence has been submitted and the claim of 
entitlement to service connection for vertigo is reopened.  

New and material evidence has been submitted and the claim of 
entitlement to service connection for histoplasmosis is 
reopened.  

Service connection for vertigo is denied. 

Service connection for histoplasmosis is denied. 



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

